Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered.

Response to Amendment
	The amendment filed on 7/11/2022 has been entered.  

Claim Objections
Claims 1-3, 5-18 and 22 are objected to because of the following informalities: in claim 1, lines 13-14, the phrase “detection a locked” should be changed to “detection of a locked”; in claim 22, line 17, the phrase “a a locked rotor” should be changed to “a locked rotor”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karp (US20130092745) in view of Kawano (US20140366830) and Hannah (US20170204829) and Spinelli (US 3,047,725) as evidenced by Springer (US 5,765,995) and in further view of Burnus (DE102004029895A1) as further evidenced by Paltrie (WO2016207547A1).
Claim 1:  Karp discloses a pressure washer comprising a pump (18) having a relatively low pressure fluid inlet (Fig. 1, note line coupling from 24) and provide a relatively high pressure fluid outlet (25); an engine (10) coupled with the pump for driving the pump; an electric starter (14) engageable with the engine for starting the engine; a flow sensor (44) configured to provide a control signal in response to detecting fluid flow through the pump (paragraph 24); and a controller (16) configured to actuate the electric starter in response to the control signal when the engine is not operating (paragraph 24).
Karp is silent about providing a pulse width modulated current to the electric starter.  However, Kawano teaches an engine apparatus having an electric starter (Fig. 3) in which a controller (102) actuates the electric starter (106) by providing a pulse width modulated current to the electric starter (paragraphs 11, 23 and 33).  It would have been obvious before the effective filing date of the invention to a skilled artisan to carry out signaling from the controller to the electric starter of Karp by way of pulse width modulated current as taught by Kawano in order to gradually increase the duty cycle and provide a soft-start and avoid excessive starting current (see paragraph 11 of Kawano).
Karp is also silent regarding the starter being engageable with an input shaft of the pump or mounted to a pump housing.  However, Hannah teaches a starter arrangement (110 which could also broadly be read to include 104) which is engageable with an input shaft of the pump (108 via 104) or mounted to a pump housing (see Figs. 1, Examiner noting how 110 is mounted to upper housing portion of 108).  It would have been obvious before the effective filing date of the invention to a skilled artisan to arrange the starter as taught by Alexander in the apparatus of Karp in order to make the overall pressure washer more compact and take up less space.
Karp is additionally silent about control features providing engine fault detection including monitoring engine rotation and rotational speed and discontinuing automated starting upon detection of a fault condition.  However, Spinelli teaches an engine driven apparatus having circuit controller features providing engine fault detection (Fig. 1, note circuit overspeed detection/condition w/ 1R, OS, L1, with the fault detection occurring when OS switch closes) including monitoring rotational speed (Examiner viewing rotation and rotational speed jointly with respect to the Spinelli’s overspeed circuit which will monitor when a speed/rotation reaches an undesirably high speed) and discontinuing automated starting upon detection of a fault condition (see col. 5, lines 37-46, Examiner noting that the engine will be in an arrested condition until RE switch is manually activated).  It would have been obvious before the effective filing date of the invention to a skilled artisan to include safety components in the controller circuity as taught by Spinelli into the apparatus of Karp to keep the engine from reaching an undesirably high speed which could cause damage.  To be sure, while tracking rotation speed could be viewed as monitoring whether the engine is running, Examiner notes common accessories available that could be utilized with the engine rpm sensor arrangement in Spinelli and that could display to an operator the status/data associated with the engine running or not, as evidenced by Springer (see Fig. 1, note 37/90, col. 8, lines 4-14, claim 1).
Karp is additionally silent about the controller discontinuing automated starting upon detection a locked rotor exception to avoid an overcurrent event in the electric starter.  However, Burnus teaches an engine starting system having a starter and control unit that monitors current overload/overcurrent and terminates the start-up process (see Abstract, claims 1, 6 and 9 and page 2 of English Machine Translation of DE102004029895A1, in which a load/current value is sensed passing through the starter and when a limit value is exceeded, start-up is terminated).  It would have been obvious before the effective filing date of the invention to a skilled artisan to end starting procedures during overcurrent situations as taught by Burnus into the apparatus of Karp to prevent overheating and damage to the starter.  While mention is not made of a locked rotor, upon further investigation, Examiner notes that a locked rotor situation amounts to an overcurrent state in the stator.  As can be appreciated from Paltrie, overcurrent issues are closely tied to locked rotor situations (see page 2, lines 7-8), and, as Applicant has not provided any specific details surrounding the detection of a locked rotor situation other than for it to prevent overcurrent event, Examiner believes that for purposes of this examination, a “locked rotor” and “overcurrent event” are merely distinctions without any real difference.  As can be appreciated from Paltrie, a skilled artisan’s efforts would know that addressing overcurrent situations would equally address locked rotor events.
Claim 2:  Karp, Kawano, Hannah, Spinelli and BurnusSpinelli teach the previous limitations.  Karp further discloses that the pump includes an axial piston pump (paragraph 36).  
Claim 3:  Karp, Kawano, Hannah, Spinelli and Burnus teach the previous limitations.  Karp further discloses that the electric starter is associated with the engine (Fig. 1).
Claim 5:  Karp, Kawano, Hannah, Spinelli and Burnus teach the previous limitations.  Karp further discloses that the flow sensor is coupled with fluid inlet of the pump (paragraph 24).
Claim 6:  Karp, Kawano, Hannah and Harris teach the previous limitations.  Karp further discloses that the flow sensor is coupled with the fluid outlet the pump (paragraph 3).
Claim 9:  Karp, Kawano, Hannah, Spinelli and Burnus teach the previous limitations.  Karp further discloses that the controller energizes a starter motor (note “M” as part of the starter in Figure 1) of the electric starter in response to the control signal from the flow sensor (paragraph 24).
Claim 10:  Karp, Kawano, Hannah, Spinelli and Burnus teach the previous limitations.  Karp discloses that the controller actuates an electric motor (note “M” as part of the starter in Figure 1) of the electric starter in response to the control signal from the flow sensor but is silent about the specific details of a starter engagement mechanism being actuated.  However, Kawano teaches a starter engagement mechanism being actuated as part of the electric starter (see paragraph 22).  It would have been obvious before the effective filing date of the invention to a skilled artisan to include a starter engagement mechanism as taught by Kawano with the starter of Karp in order to transfer electrical energy to kinetic motion that will initiate start-up of the engine.
Claim 11:  Karp, Kawano, Hannah, Spinelli and Burnus teach the previous limitations.  Karp further discloses that the controller is further configured to provide a signal for controlling an automatic choke associated with the engine (paragraph 37).
Claim 12:  Karp, Kawano, Hannah, Spinelli and Burnus teach the previous limitations.  Karp further discloses that the controller is further configured to shut down the engine in response to the flow sensor detecting a discontinuation of flow through the pump (paragraphs 27-28).
Claim 13:  Karp, Kawano, Hannah, Spinelli and Burnus teach the previous limitations.  Karp further discloses that the controller is configured to shut down the engine after a predetermined time period (see Abstract, paragraphs 3, 11).
Claim 14:  Karp, Kawano, Hannah, Spinelli and Burnus teach the previous limitations.  Karp further discloses that the controller is further configured to receive a signal indicating an operating state of the engine (paragraph 30).
Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karp (US20130092745) in view of Harris (US20080264374) and in further view of Burnus (DE102004029895A1) as further evidenced by Paltrie (WO2016207547A1).
Claim 19:  Karp discloses a pump system comprising a pump (18) configured to receive a fluid inlet and provide a fluid outlet (Fig. 1); an engine (10) coupled with the pump for driving the pump to pump fluid from the fluid inlet and expel fluid from the fluid outlet (Fig. 1); an electric starter (14) engageable with the engine for starting the engine (Fig. 1); a flow sensor (44) coupled with the fluid inlet of the pump and configured to provide a control signal in response to detecting fluid flow through the pump (paragraph 24); and a controller (16) configured to actuate the starter for starting the engine in response to the control signal from the flow sensor (paragraph 24).
Karp is additionally silent about control features providing engine fault detection including monitoring engine rotation/speed and discontinuing automated starting upon detection of a start fault condition.  However, Harris teaches an engine driven pump (see paragraph 11) having control features involving monitoring engine/rotation speed (via sensors 19, see paragraph 19) and detecting an engine start fault condition (paragraph 22, Examiner noting the “unavailable” state in which an engine start event such as the engine rotating interlock is engaged or the engine speed is above ignition speed or a set time period has not expired since a past start event or coupling means are not engaged) which will involve discontinuing automated starting (see paragraph 22, “the ‘unavailable’ state may indicate to controller 20 that conditions are incorrect for use of the respective starter”).  It would have been obvious before the effective filing date of the invention to a skilled artisan to include sensor/safety features into the controller of Karp from Harris in order to keep the engine/starter from getting damaged.
Karp is additionally silent about the controller discontinuing automated starting upon detection a locked rotor exception to avoid an overcurrent event in the electric starter.  However, Burnus teaches an engine starting system having a starter and control unit that monitors current overload/overcurrent and terminates the start-up process (see Abstract, claims 1, 6 and 9 and page 2 of English Machine Translation of DE102004029895A1, in which a load/current value is sensed passing through the starter and when a limit value is exceeded, start-up is terminated).  It would have been obvious before the effective filing date of the invention to a skilled artisan to end starting procedures during overcurrent situations as taught by Burnus into the apparatus of Karp to prevent overheating and damage to the starter.  While mention is not made of a locked rotor, upon further investigation, Examiner notes that a locked rotor situation amounts to an overcurrent state in the stator.  As can be appreciated from Paltrie, overcurrent issues are closely tied to locked rotor situations (see page 2, lines 7-8), and, as Applicant has not provided any specific details surrounding the detection of a locked rotor situation other than for it to prevent overcurrent event, Examiner believes that for purposes of this examination, a “locked rotor” and “overcurrent event” are merely distinctions without any real difference.  As can be appreciated from Paltrie, a skilled artisan’s efforts would know that addressing overcurrent situations would equally address locked rotor events.
Claim 20:  Karp, Harris and Burnus teach the previous limitations.  Karp further discloses that the controller is further configured to shut the engine down after a predetermined time period of not receiving the control signal from the flow sensor indicating fluid flow through the pump (paragraphs 27-28).
Claim 21:  Karp, Harris and Burnus teach the previous limitations.  Karp further discloses that the controller is further configured to monitor one or more operating conditions associated with the engine (paragraph 30).
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karp (US20130092745) in view of Kawano (US20140366830) and Hannah (US20170204829) and Spinelli (US 3,047,725) and Burnus (DE102004029895A1) and in further view of Gilpatrick (US20140203102).
Claims 7-8:  Karp, Kawano, Hannah, Spinelli and BurnusSpinelli teach the previous limitations.  Karp further discloses that the flow sensor is configured to detect fluid flow through the pump in response to an opening by a trigger assembly of a spray lance (paragraph 24) but does not mention using a demand valve controlled by the trigger assembly.  However, Gilpatrick teaches using a trigger assembly/demand valve combination (see paragraph 37) which allows for manual input in deciding when to operate the pump and conveniently locates the input in the tool that performs the water spraying.  It would have been obvious before the effective filing date of the invention to a person having skill in the art to include an associated valve as taught by Gilpatrick in the operation control within Karp so as not to allow an operator the convenience of causing fluid flow at the point of where the tool was used.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karp (US20130092745) in view of Hannah (US20170204829) and Gilpatrick (US20140203102) and Islam (US 5,674,006) and Harris (US20080264374) and in further view of Burnus (DE102004029895A1) as further evidenced by Paltrie (WO2016207547A1).
Claim 22:  Karp discloses a pressure washer comprising an axial piston pump (paragraph 36) having an inlet for receiving a relatively low pressure fluid and an outlet for providing a flow of relatively high pressure fluid (Fig. 1); a trigger (38) associated with a high pressure lance (26) coupled with the pump outlet; a flow sensor (44) coupled with the pump inlet and providing a control signal in response to detecting fluid flow through the pump when the trigger is actuated (paragraph 24); an engine (10) coupled with the pump for driving the pump; an electric starter (14) coupled with the engine for starting the engine (Fig. 1); and a controller (16) configured to actuate the electric starter to start the engine in response to the control signal from the flow sensor when the engine is not running (paragraph 24).
Karp is also silent regarding the starter being engageable with an input shaft of the pump or mounted to a pump housing.  However, Hannah teaches a starter arrangement (110 which could also broadly be read to include 104) which is engageable with an input shaft of the pump (108 via 104) or mounted to a pump housing (see Figs. 1, Examiner noting how 110 is mounted to upper housing portion of 108).  It would have been obvious before the effective filing date of the invention to a skilled artisan to arrange the starter as taught by Alexander in the apparatus of Karp in order to make the overall pressure washer more compact and take up less space.
Karp also does not disclose a control valve.  However, Gilpatrick teaches using a trigger assembly/control valve combination (see paragraph 37) which allows for manual input in deciding when to operate the pump and conveniently locates the input in the tool that performs the water spraying.  It would have been obvious before the effective filing date of the invention to a person having skill in the art to include an associated valve as taught by Gilpatrick in the operation control within Karp so as not to allow an operator the convenience of causing fluid flow at the point of where the tool was used.
Karp also does not disclose a diagnostic evaluation of its flow sensor.  Islam, however, teaches conducting a diagnostic evaluation a flow sensor (col. 7, lines 52-56, “flow sensor”) which diagnostic process could prevent damage caused to or by the pump due to a malfunctioning sensor.  It would have been obvious before the effective filing date of the invention to a person having skill in the art to diagnose sensors and include additional sensors as taught by Islam in the operation control within Karp so as not to operate the engine/pump using a faulty sensor which could cause damage to the pump/engine.
Karp is additionally silent about control features providing engine fault detection including monitoring engine rotation/speed and discontinuing automated starting upon detection of a start fault condition.  However, Harris teaches an engine driven pump (see paragraph 11) having control features involving monitoring engine/rotation speed (via sensors 19, see paragraph 19) and detecting an engine start fault condition (paragraph 22, Examiner noting the “unavailable” state in which an engine start event such as the engine rotating interlock is engaged or the engine speed is above ignition speed or a set time period has not expired since a past start event or coupling means are not engaged) which will involve discontinuing automated starting (see paragraph 22, “the ‘unavailable’ state may indicate to controller 20 that conditions are incorrect for use of the respective starter”).  It would have been obvious before the effective filing date of the invention to a skilled artisan to include sensor/safety features into the controller of Karp from Harris in order to keep the engine/starter from getting damaged.
Karp is additionally silent about the controller discontinuing automated starting upon detection a locked rotor exception to avoid an overcurrent event in the electric starter.  However, Burnus teaches an engine starting system having a starter and control unit that monitors current overload/overcurrent and terminates the start-up process (see Abstract, claims 1, 6 and 9 and page 2 of English Machine Translation of DE102004029895A1, in which a load/current value is sensed passing through the starter and when a limit value is exceeded, start-up is terminated).  It would have been obvious before the effective filing date of the invention to a skilled artisan to end starting procedures during overcurrent situations as taught by Burnus into the apparatus of Karp to prevent overheating and damage to the starter.  While mention is not made of a locked rotor, upon further investigation, Examiner notes that a locked rotor situation amounts to an overcurrent state in the stator.  As can be appreciated from Paltrie, overcurrent issues are closely tied to locked rotor situations (see page 2, lines 7-8), and, as Applicant has not provided any specific details surrounding the detection of a locked rotor situation other than for it to prevent overcurrent event, Examiner believes that for purposes of this examination, a “locked rotor” and “overcurrent event” are merely distinctions without any real difference.  As can be appreciated from Paltrie, a skilled artisan’s efforts would know that addressing overcurrent situations would equally address locked rotor events.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karp (US20130092745) in view of Kawano (US20140366830) and Hannah (US20170204829) and Spinelli (US 3,047,725) and Burnus (DE102004029895A1) and in further view of Gilpatrick (US20100315246).
Claim 15:  Karp, Kawano, Hannah, Spinelli and BurnusSpinelli teach the previous limitations.  Karp teaches the previous limitations but is silent as to the operating state of the engine includes a start fault associated with the engine.  However, Gilpatrick teaches a pump system which possesses controller/circuitry (243) that can receive information regarding a start fault state of the engine (paragraph 24, Examiner noting that a low oil condition will prevent starting and a fault condition will be issued).  It would have been obvious before the effective filing date of the invention to a person having skill in the art to include fault condition monitoring as taught by Gilpatrick in the operation control within Karp so as not to allow the engine to operate when oil conditions are low, which will damage the engine.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karp (US20130092745) in view of Kawano (US20140366830) and Hannah (US20170204829) and Spinelli (US 3,047,725) and Burnus (DE102004029895A1) and in further view of Kaiser (US20060027253).
Claim 16:  Karp, Kawano, Hannah, Spinelli and BurnusSpinelli teach the previous limitations.  Karp teaches the previous limitations but is silent as to whether the operating state of the engine includes an operation fault associated with the engine. However, Kaiser teaches a pump system which possesses controller/circuitry (500) that can receive information regarding an operation fault associated with the engine (paragraph 108).  It would have been obvious before the effective filing date of the invention to a person having skill in the art to include fault condition monitoring as taught by Kaiser in the operation control within Karp so as not to allow the engine to operate when oil/temp conditions are at non-normal levels, which can damage the engine.
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karp (US20130092745) in view of Kawano (US20140366830) and Hannah (US20170204829) and Spinelli (US 3,047,725) and Burnus (DE102004029895A1) and in further view of Islam (US 5,674,006).
Claim 17:  Karp, Kawano, Hannah, Spinelli and BurnusSpinelli teach the previous limitations.  Karp does not disclose a diagnostic evaluation of the flow sensor and one additional sensor.  Islam, however, teaches conducting a diagnostic evaluation a flow sensor (col. 7, lines 52-56, “flow sensor”) and one additional sensor (col. 7, lines 60-64, “temperature sensor”) which diagnostic process could prevent damage caused to or by the pump due to a malfunctioning sensor and which additional sensor could indicate unsafe operating conditions.  It would have been obvious before the effective filing date of the invention to a person having skill in the art to diagnose sensors and include additional sensors as taught by Islam in the operation control within Karp so as not to operate the engine/pump using a faulty sensor which could cause damage to the pump/engine as well as provide additional information regarding unsafe operating conditions.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karp (US20130092745) in view of Kawano (US20140366830) and Hannah (US20170204829) and Spinelli (US 3,047,725) and Burnus (DE102004029895A1) and in further view of Sutton (US 5,072,703).
Claim 18:  Karp, Kawano, Hannah, Spinelli and BurnusSpinelli teach the previous limitations.  Karp discloses the previous limitations except that the controller is further configured to shut down the engine in response to determining a starter battery voltage below a threshold voltage.  However, Sutton teaches a controller (Fig. 1) used with an engine system which is configured to shut down the engine in response to determining a starter battery voltage below a threshold voltage (col. 7, lines 25-29).  It would have been obvious before the effective filing date of the invention to a person having skill in the art to shut down the engine as taught by Sutton in the operation control within Karp so as not to needlessly wear out the components associated with starting the engine when a fail-to-start condition will occur due to low battery voltage.

Response to Arguments
Applicant's arguments have been fully considered.  With respect to the new amendments, Examiner has taken a new look with respect to the new claim limitations relating to the capabilities of the controller and has found that, as currently worded, these functions may be viewed in a separable manner.  In claim 1, for example, recitation providing engine fault detection including monitoring whether the engine is rotating and rotational speed of the engine could be one of the features and then a secondary feature might be discontinuing automated starting upon detection of a locked rotor exception to avoid an overcurrent event in the electric starter.  This seems to be a plausible interpretation because engine rotation issues relate to the engine and a locked rotor relates to a starter.  As such, Examiner believes separate prior art (e.g., Spinelli and the newly found Burnus reference) can be applied, one to address the engine fault issues relating to engine rotation and another to address starter issues like a locked rotor.  In this arrangement, Examiner believes that the current prior art of record reads upon the claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815.  The examiner can normally be reached on Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746